 
 
I 
111th CONGRESS 1st Session 
H. R. 1028 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2009 
Ms. Roybal-Allard (for herself, Mrs. Bono Mack, Ms. DeLauro, and Mr. Wamp) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide additional support for the efforts of community coalitions, health care providers, parents, and others to prevent and reduce underage drinking, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Support 21 Act of 2009. 
2.FindingsThe Congress finds as follows: 
(1)The age-21 minimum drinking law, enacted in 1984, has been a remarkably effective public health and safety policy. 
(2)In 1984, when Congress passed the National Minimum Drinking Age Act, resulting in a uniform minimum age of 21 for purchase or public possession of alcohol in the United States, 67.2 percent of 12th graders had drunk alcohol in the past month. Since that time, the percentage has fallen by one-third, to 44.4 percent. 
(3)The age-21 law has also significantly reduced drinking and driving traffic fatalities. The National Highway Traffic Safety Administration (NHTSA) estimates that the age-21 law saves 900 lives each year. The law has saved over 17,000 lives since its inception. 
(4)The adolescent brain is not fully developed at age 21. Underage drinking limits memory and impedes thinking skills, leading to poor academic performance including lower grades, absenteeism, and dropout. 
(5)In addition, alcohol use prior to age 21 can hinder brain development and function, causing long-term and irreversible damage. 
(6)Early initiation of alcohol use among adolescents greatly increases the risk for lifetime alcohol abuse and dependence. 
(7)The 2007 Surgeon General’s Call to Action to Prevent and Reduce Underage Drinking calls on parents, communities, and health care providers to engage in a national effort to prevent and reduce underage drinking. 
(8)The screening of adolescents for alcohol use by health care providers and the provision of brief interventions to discourage such use is a valuable and cost-effective tool to reduce youth drinking. 
(9)Appropriate reimbursement to health care professionals for youth alcohol screening, brief intervention, and referral to appropriate treatment, if necessary, is essential to encouraging these effective practices. 
(10)The Institute of Medicine concluded that there is evidence that adult-oriented media campaigns on underage drinking can be effective, and are an important part of creating a sustained national commitment to preventing and reducing underage drinking. 
(11)Community awareness, support, and mobilization provide an important context for the effective enforcement of the age-21 minimum drinking law. 
3.National media campaign on minimum legal drinking age education and enforcement 
(a)In generalThe Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration, shall establish and administer a program under which at least 2 high-visibility campaigns in support of enforcement of the minimum legal drinking age will be carried out per year for the purposes specified in subsection (b) in each of years 2010 through 2014. 
(b)PurposeThe purpose of the semiannual campaigns under this section shall be to achieve both of the following objectives: 
(1)Educate the public about the public health and safety benefits and basis for age-21 minimum legal drinking age laws. 
(2)Build public and parental support for and cooperation with enforcement of age-21 laws. 
(c)AdvertisingThe Secretary may use, or authorize the use of, funds available to carry out this section to pay for the development, production, and use of broadcast and print media advertising in carrying out minimum legal drinking age education and enforcement campaigns under this section, including advertising directed at non-English speaking populations and those who listen, read, or watch nontraditional media. 
(d)Consultation requirementIn developing and implementing the semiannual media campaign, the Secretary shall direct the entity carrying out the campaign to consult with interested parties including public health and consumer groups, law enforcement, and community coalitions. The progress of this consultative process is to be covered in the report under subsection (f). 
(e)Coordination with statesThe Secretary shall coordinate with the States in carrying out the minimum legal drinking age education and enforcement campaigns under this section, including advertising funded under subsection (c), with a view to— 
(1)relying on States to provide the law enforcement resources for the campaigns; and 
(2)providing means necessary for complementary education efforts associated with the minimum legal drinking age enforcement campaigns. 
(f)Annual reportThe Secretary shall conduct an annual report on the effectiveness of campaigns referred to in subsection (a). 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $22,000,000 for fiscal year 2010, and $22,000,000 for each of the fiscal years 2011 through 2014. 
4.Grants to prevent and reduce underage drinking 
(a)DefinitionsFor the purposes of this section— 
(1)the term Administrator means the Administrator of the Substance Abuse and Mental Health Services Administration; 
(2)the term eligible entity means an organization that— 
(A)on or before the date of submitting an application for a grant under this subsection is currently receiving or has received grant funds under the Drug-Free Communities Act of 1997 (21 U.S.C. 1521 et seq.); 
(B)can provide evidence of preexisting pediatric health care provider involvement in their coalition; 
(C)has a documented strategy to identify and reduce the barriers that pediatric health care providers in their communities face in providing alcohol education to their patients and their caregivers; 
(D)has a documented strategy to increase the amount, frequency, and intensity of alcohol education provided by pediatric health care providers to their patients and their caregivers; and 
(E)has a documented strategy to build on the national media campaign described in section 3 above to enhance support for enforcement of the minimum legal drinking age; 
(3)the term pediatric health care provider shall mean a provider of primary health care to individuals under the age of 21; 
(4)the term professional pediatric medical organization shall mean a national organization whose members consist primarily of pediatric health care providers; 
(5)the term children and young adults means any person under 21 years of age; 
(6)the term alcohol education means evidence-based education about the effects of alcohol use and abuse on children, young adults, and adults; 
(7)the term screening and brief intervention shall mean using validated patient interview techniques to identify and assess the existence and extent of alcohol use, then providing brief advice and other brief motivational enhancement techniques designed to increase patient insight regarding their own alcohol use and any realized or potential consequences of this behavior, as well as to effect the desired related behavioral change; and 
(8)the term caregivers means the parents, family members, or legal guardians of the child or young adult. 
(b)Supplemental grants To work with local pediatric health care providers and caregivers To prevent and reduce underage drinking and To enhance the national media campaign on the enforcement of the minimum legal drinking age 
(1)Authorization of programThe Administrator, in consultation with the Director of the Office of National Drug Control Policy, may make supplemental grants to eligible entities to implement strategies to— 
(A)work with local pediatric health care providers to identify and reduce the barriers to providing alcohol education to their patients and their caregivers, and screening and brief intervention to their patients; 
(B)work with local pediatric health care providers to increase the amount, frequency, and intensity of alcohol education they provide to children and young adults and their caregivers, and screening and brief intervention to children and young adults; 
(C)serve as a resource to pediatric health care providers by providing them with access to the community sectors involved in collaborating on the implementation of comprehensive, communitywide programs, strategies, and services to reduce underage alcohol use and abuse; 
(D)provide science-based alcohol information and education to caregivers of children and young adults through relevant community sectors, such as schools, workplaces, and local media, to reach the maximum number of caregivers in the community; and 
(E)undertake local activities to amplify and enhance the national media campaign on the enforcement of the minimum legal drinking age. 
(2)Application 
(A)In generalAn eligible entity desiring a supplemental grant under this subsection shall submit an application to the Administrator at such time, in such manner, and accompanied by such information as the Administrator may require. 
(B)CriteriaAs part of an application for a grant under this subsection, the Administrator shall require an eligible entity to demonstrate— 
(i)the participation of local pediatric health care providers in their coalition; 
(ii)the development and implementation of a multisector strategy to identify and remove existing barriers to the provision of alcohol education by pediatric health care providers to children and young adults and their caregivers, and screening and brief intervention to children and young adults; 
(iii)the development and implementation of a multisector strategy to increase alcohol education by pediatric health care providers to children and young adults and their caregivers, and screening and brief intervention to children and young adults; 
(iv)the ability to serve as a resource to pediatric health care providers by providing them with access to the community sectors that currently develop and implement programs, strategies, and services to reduce underage drinking and drug use; 
(v)the development and implementation of a multisector strategy to provide science-based information and education to caregivers of children and young adults; and 
(vi)the development and implementation of a multi-sector strategy to enhance and amplify the national media campaign on the enforcement of the minimum legal drinking age. 
(3)Uses of fundsAn eligible entity that receives a grant under this subsection shall use the grant funds to implement strategies, in coordination with pediatric health care providers, to— 
(A)prevent and reduce underage drinking by identifying and removing barriers to the ability of pediatric health care providers to provide alcohol education to children and young adults and their caregivers, and screening and brief intervention to children and young adults; 
(B)increase the amount, frequency, and intensity of alcohol education by pediatric health care providers to children and young adults and their caregivers, and screening and brief intervention to children and young adults; 
(C)provide pediatric health care providers with access to all of the community sectors collaborating to reduce underage alcohol use and abuse; 
(D)serve as a resource for pediatric health care providers by providing them access to the community’s programs, strategies, and services to reduce underage alcohol use and abuse; 
(E)increase the provision of science-based alcohol information and education to caregivers of children and young adults through relevant community sectors, such as schools, workplaces, and local media, to reach the maximum number of caregivers in the community; 
(F)obtain specialized training and technical assistance by the entity funded under section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); and 
(G)undertake activities and programs that will enhance and amplify the national media campaign on the enforcement of the minimum legal drinking age. 
(4)Grant termsA grant under this subsection— 
(A)shall be made for a period of not more than 4 years; and 
(B)shall not be in an amount of more than $100,000 per fiscal year. 
(5)Supplement not supplantGrant funds provided under this subsection shall be used to supplement, not supplant, Federal and non-Federal funds available for carrying out the activities described in this subsection. 
(6)EvaluationA grant under this subsection shall be subject to the evaluation requirements set forth by the Administrator. 
(7)Administrative expensesNot more than 6 percent of a grant under this subsection may be expended for administrative expenses. 
(8)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $5,000,000 for fiscal year 2010, and $5,000,000 for each of the fiscal years 2011 through 2014. 
(c)Grants to pediatric health care providers To reduce underage drinking 
(1)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall make one or more grants to professional pediatric medical organizations to increase among the members of such organizations effective practices to reduce the prevalence of alcohol use among individuals under the age of 21, including college students. 
(2)PurposesGrants under this section shall be made to promote the practices of— 
(A)screening children and adolescents for alcohol use; 
(B)offering brief interventions to children and adolescents to discourage such use; 
(C)educating parents about the dangers of and methods of discouraging such use; 
(D)diagnosing and treating alcohol abuse disorders; and 
(E)referring patients, when necessary, to other appropriate care. 
(3)Use of fundsAn organization receiving a grant under this section may use such funding to promote the practices specified in paragraph (2) among its members by— 
(A)providing training to health care providers; 
(B)disseminating best practices, including culturally and linguistically appropriate best practices, and developing, printing, and distributing materials; and 
(C)offering other activities approved by the Secretary. 
(4)ApplicationAn organization desiring a grant under this section shall submit an application to the Secretary at such time, and in such manner, and accompanied by such information as the Secretary may require. Each application shall include— 
(A)a description of the organization and how its members are qualified to provide the services specified in paragraph (2); 
(B)a description of activities to be completed; and 
(C)a timeline for the completion of such activities. 
(5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $3,000,000 for fiscal year 2010, and $3,000,000 for each of the fiscal years 2011 through 2014. 
5.CDC focus on reducing underage drinking 
(a)In generalThe Secretary of Health and Human Services shall establish within the Centers for Disease Control and Prevention, a focus on underage drinking prevention. 
(b)PurposesThe Centers for Disease Control and Prevention focus on underage drinking prevention shall include the following activities: 
(1)Synthesize, expand on, and widely disseminate existing research on population-based strategies for reducing underage drinking, including translational research, and make this research easily accessible to the general public. 
(2)Improve and conduct public health surveillance on alcohol use and alcohol-related conditions in States by increasing the use of surveys such as but not limited to the Behavioral Risk Factor Surveillance System to monitor binge and excessive drinking among 18- to 20-year-olds that is not duplicative of research currently being conducted or supported by the Department of Health and Human Services. 
(3)Develop models of State-level epidemiological surveillance of underage drinking by funding in at least 5 States or large metropolitan areas new epidemiologists focused on excessive drinking and underage alcohol use. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $5,000,000 for fiscal year 2010, and $5,000,000 for each of the fiscal years 2011 through 2014. 
6.National academy of sciences study 
(a)In generalThe National Academy of Sciences shall conduct a review of the research literature regarding the influence of drinking alcohol on the development of the adolescent brain and the public policy implications of this research, and report to the Congress on its findings. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $500,000 for fiscal year 2010. 
 
